Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Comb (US 2003/0064124).
Claims 35-36: Comb discloses a computer-implemented method for additive manufacturing (¶¶ 1-3). The method includes instructing a heating element of a 3D printing system to maintain a setpoint temperature of an extrusion head of the 3D printing system (¶ 24); receiving information pertaining to an operation parameter of the heating element (¶¶ 53-60); and based on the received information, determining an output flow rate of an extrudate output by the extrusion head (¶¶ 53-60).
Claims 37-38: Comb discloses the determining step is also based on the density and temperature of the material (¶¶ 53-60).
Claims 39-42: Comb discloses changing the input and output flow rates based on the calculations (¶ 32).

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Applicant argues that “. . . the duty cycle has a direct relationship with the output flow rate that can be direct relationship; nor do they require a determination of the output flow rate independent of the rate at which build material is being fed into the nozzle. Applicant has failed to distinguish the language of the claims over the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742